Order entered March 17, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01273-CV

                      EVANGELINA AMARO, Appellant

                                         V.

                       ROBERTO AMARO, SR., Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-11611

                                      ORDER

      On February 26, 2020, after appellant filed a copy of her request for the

reporter’s record, we ordered Francheska Duffey, Official Court Reporter for the

330th Judicial District Court, to file the reporter’s record no later than March 27,

2020. By letter filed March 11, 2020, Ms. Duffey informs the Court appellant has

not submitted “a written request for a reporter’s record with a specified date of said

request.”
      To the extent Ms. Duffey asserts appellant has not designated the portions of

the proceedings to be included in the record, appellant does not limit her request to

a particular portion of the record. Accordingly, we ORDER Ms. Duffey to file the

record of the trial court proceedings no later than April 1, 2020.

                                              /s/    KEN MOLBERG
                                                     JUSTICE